                                           Case 3:20-cv-01688-JD Document 21 Filed 04/13/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                             NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ROBERT WILLIAM STEPP,                             Case No. 20-cv-01688-JD
                                                       Petitioner,
                                   8
                                                                                           JUDGMENT
                                                 v.
                                   9

                                  10     IN RE: WRIT OF HABEAS CORPUS,
                                                       Respondent.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to the order of dismissal signed today, this case is dismissed and closed.

                                  14          IT IS SO ORDERED.

                                  15   Dated: April 13, 2021

                                  16

                                  17
                                                                                                   JAMES DONATO
                                  18                                                               United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
